***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  STATE v. BRADLEY—DISSENT

   ECKER, J., dissenting. The majority holds that the
defendant, William Hyde Bradley, does not have stand-
ing to challenge the constitutionality of the statute
under which he was convicted, General Statutes § 21a-
277 (b). This holding is counterintuitive because the
standing doctrine exists, as the majority correctly
states, to ensure that a litigant has a ‘‘ ‘real interest,’ ’’ as
opposed to merely a ‘‘ ‘general interest,’ ’’ in the subject
matter of the controversy. ‘‘Standing . . . is a practical
concept designed to ensure that courts and parties are
not vexed by suits brought to vindicate nonjusticiable
interests and that judicial decisions [that] may affect
the rights of others are forged in hot controversy, with
each view fairly and vigorously represented.’’ (Empha-
sis added; internal quotation marks omitted.) Soto v.
Bushmaster Firearms International, LLC, 331 Conn.
53, 96–97, 202 A.3d 262, cert. denied sub nom. Reming-
ton Arms Co., LLC v. Soto,         U.S.       , 140 S. Ct. 513,
205 L. Ed. 2d 317 (2019). In my view, a defendant facing
prosecution under § 21a-277 (b), which carries a maxi-
mum sentence of seven years of incarceration and a
$25,000 fine for a first offense; see General Statutes
§ 21a-277 (b) (2) (A); has sufficient motivation vigor-
ously to pursue a claim that the statute is unconstitu-
tional under the equal protection clause of the United
States constitution, regardless of the defendant’s race
or ethnicity. I respectfully dissent for this reason.
   Elemental to the rule of law is the precept that ‘‘an
act of the legislature, repugnant to the constitution, is
void . . . .’’ Marbury v. Madison, 5 U.S. (1 Cranch)
137, 177, 2 L. Ed. 60 (1803). Justice Ruth Bader Ginsburg
stated a corollary to that proposition in Bond v. United
States, 564 U.S. 211, 131 S. Ct. 2355, 180 L. Ed. 2d 269
(2011): ‘‘[a criminal] defendant . . . has a personal
right not to be convicted under a constitutionally invalid
law.’’ Id., 226 (Ginsburg, J., concurring). Among other
authorities, Justice Ginsburg cites in support an article
written by Professor Richard H. Fallon, Jr., a leading
legal scholar in the field of constitutional law. See id.,
citing R. Fallon, ‘‘As-Applied and Facial Challenges and
Third-Party Standing,’’ 113 Harv. L. Rev. 1321, 1331–33
(2000). Professor Fallon explains the connection
between Chief Justice John Marshall’s ‘‘valid law’’1 pro-
nouncement in Marbury and a defendant’s standing
to challenge a conviction under an allegedly invalid
criminal law: ‘‘Within [Professor Fallon’s] understand-
ing of constitutional law, the valid rule requirement is
fundamental. Its roots lie in the history and structure
of the [c]onstitution and in the deeper values that the
[c]onstitution serves. The notion that an ‘invalid law’
is not law at all underlies Marbury . . . . And the foun-
dations of Marbury, in turn, inhere in the ideal of the
rule of law, which demands that ‘[t]he law should rule
officials, including judges,’ and precludes them from
imposing legal disabilities not authorized by (valid) law.
This ideal explains why it is almost universally acknowl-
edged that criminal defendants must be set free when
the statutes under which they were convicted are held
invalid (under the [f]irst [a]mendment, for example),
even when their conduct is not absolutely privileged
against governmental regulation, and even when a law-
making authority has attempted to prohibit their con-
duct. If the statute under which a defendant is convicted
is invalid . . . the defendant’s conviction must be
reversed for the sole and simple reason that there is
no constitutionally valid rule of law under which the
defendant could be sanctioned . . . . Through the his-
tory of American constitutionalism, there has been wide
debate about which (if any) ‘remedies’ for constitutional
violations are constitutionally required, but never about
the proposition that a defendant cannot be sanctioned
without the authority of a valid law.’’ (Footnotes omit-
ted.) R. Fallon, supra, 1331–33.
   The majority in the present case points out that Jus-
tice Ginsburg’s opinion in Bond is a concurrence and
finds it unpersuasive because the cases on which she
relies involve claims of third-party standing. Justice
Ginsburg’s citation to third-party standing cases does
not reflect any doctrinal confusion on her part. Her
concurring opinion makes two points. First, as I dis-
cussed, Justice Ginsburg contends that a criminal
defendant has first-party standing because he ‘‘has a
personal right not to be convicted under a constitution-
ally invalid law.’’ (Emphasis added.) Bond v. United
States, supra, 564 U.S. 226 (Ginsburg, J., concurring).
She relies on a fundamental due process principle, not
third-party standing cases, in support of this assertion.
See id., 226–27 (Ginsburg, J., concurring), citing North
Carolina v. Pearce, 395 U.S. 711, 739, 89 S. Ct. 2072,
23 L. Ed. 2d 656 (1969) (Black, J., concurring in part
and dissenting in part) (‘‘[d]ue process . . . is a guaran-
tee that a man should be tried and convicted only in
accordance with valid laws of the land’’), and Ex parte
Siebold, 100 U.S. 371, 376–77, 25 L. Ed. 717 (1880) (‘‘[a]
conviction under [an unconstitutional law] is not merely
erroneous, but is illegal and void, and cannot be a legal
cause of imprisonment’’).
   Justice Ginsburg then makes a second point, for
which she cites the third-party standing cases: if a third
party has standing to challenge ‘‘criminal laws infected
with discrimination,’’ then, a fortioari, the person actu-
ally prosecuted and punished under the allegedly
unconstitutional law must have standing. Bond v.
United States, supra, 564 U.S. 227 (Ginsburg, J., concur-
ring); see id., 227 (‘‘[t]he [c]ourt must entertain the
objection [of discriminatory animus]—and reverse the
conviction—even if the right to equal treatment resides
in someone other than the defendant’’).2 If a litigant has
standing to challenge an invalid statute as a third party
on the basis of the harm it inflicts on another person,
Justice Ginsburg states, then, of course, the person
harmed (i.e., the criminal defendant) must have first-
party standing to challenge the statute being enforced
directly against him in a criminal prosecution. Cf.
Campbell v. Louisiana, 523 U.S. 392, 400, 118 S. Ct.
1419, 140 L. Ed. 2d 551 (1998) (holding that white defen-
dant had third-party standing to raise equal protection
challenge to discriminatory selection of grand jurors
and also ‘‘ha[d] standing to litigate [the violation of] his
. . . own due process rights’’).
   I regret that the majority opinion does not give greater
weight to Justice Ginsburg’s trenchant analysis. I would
suggest that the defendant in the present case, like the
petitioner in Bond, has a personal interest in vindicating
the underlying constitutional values at stake.3 The
defendant has a personal right not to be convicted under
a constitutionally invalid rule and to vindicate the pre-
cious values that, for the past 150 years, have been
enshrined in the equal protection clause. Racial and
ethnic equality is a value from which every individual
derives a profound and enduring benefit. Cf. Trafficante
v. Metropolitan Life Ins. Co., 409 U.S. 205, 210, 93 S.
Ct. 364, 34 L. Ed. 2d 415 (1972) (holding that white
tenant had standing to bring suit for racial discrimina-
tion in housing because both white and black tenants
are injured by ‘‘the loss of important benefits from inter-
racial associations’’). Indeed, it becomes increasingly
obvious each day that all of us, regardless of our own
particular race or ethnicity, hold a collective interest
in equal treatment for all persons, and that such equality
can be achieved only if nonminorities stand with other
oppressed groups to enforce and vindicate equal rights.
The goal of equality under the law is doomed to fail if
only the oppressed groups themselves are permitted to
advocate for equal treatment.
   Finally, although there may be other litigants with a
stronger interest than the defendant in vindicating the
abstract principles underlying the equal protection
clause, the standing doctrine does not require a litigant
to be the best (or even a strong) representative of the
interest at stake. See, e.g., Saunders v. KDFBS, LLC, 335
Conn. 586, 604, 239 A.3d 1162 (2020) (‘‘[a]ggrievement
is established if there is a possibility, as distinguished
from a certainty, that some legally protected interest
. . . has been adversely affected’’ (internal quotation
marks omitted)). Various cases striking down discrimi-
natory statutes animated by archaic and overbroad gen-
eralizations regarding gender stereotypes, for example,
were litigated by male plaintiffs. See, e.g., Califano v.
Goldfarb, 430 U.S. 199, 201, 208, 97 S. Ct. 1021, 51 L.
Ed. 2d 270 (1977) (man challenged gender based dis-
crimination under Federal Old-Age, Survivors, and Dis-
ability Insurance Benefits program, and court held that
statute was unconstitutional because ‘‘female insureds
received less protection for their spouses solely
because of their sex’’); Weinberger v. Wiesenfeld, 420
U.S. 636, 641, 651, 95 S. Ct. 1225, 43 L. Ed. 2d 514
(1975) (man challenged provision of Social Security
Act, arguing that it was ‘‘unconstitutional to the extent
that men and women are treated differently,’’ and court
agreed, holding that ‘‘the [gender based] distinction
. . . is entirely irrational’’). That fact may be ironic, but
it does not dilute the importance of the right being
vindicated or the personal interest motivating the party
litigating the claim. The defendant in the present case
was convicted and sentenced under what he claims to
be an invalid penal law. The defendant therefore has a
distinct personal interest sufficient to ensure that he
vigorously will litigate his constitutional attack on the
legitimacy of the statute
  I would reverse the judgment of the Appellate Court
and remand the case to that court for a decision on the
merits of the defendant’s claim.
   1
     The ‘‘ ‘valid rule requirement’ ’’ encompasses ‘‘the notion that everyone
has a personal constitutional right not to be subjected to governmental
sanctions except pursuant to a constitutionally valid rule of law.’’ R. Fallon,
supra, 113 Harv. L. Rev. 1331.
   2
     In addition, numerous scholars have pointed out that the third-party
standing cases easily can be recast as first-party standing cases. See, e.g., W.
Fletcher, ‘‘The Structure of Standing,’’ 98 Yale L.J. 221, 244 (1988) (‘‘Properly
understood . . . [third-party] standing cases are not conceptually different
from other standing cases. In [third-party] standing cases, as in all standing
cases, the issue is a question of law on the merits: Does the plaintiff have
the right to enforce the legal duty in question?’’); see also R. Fallon, supra,
113 Harv. L. Rev. 1360 (observing that ‘‘commentators have argued that
many, if not most, seeming departures from the prohibition against third-
party standing can be understood as applications of the familiar valid rule
requirement [i.e., as first-party standing cases]’’).
   3
     The majority contends that the defendant’s standing argument is circular
because his contention that ‘‘he has a right not to be convicted of [violating]
an unconstitutional statute assumes the merits of his equal protection claim.’’
The ‘‘circular’’ structure of defendant’s argument is a relatively common
feature of many cases in which a jurisdictional issue and the merits become
intertwined or even indistinguishable. See, e.g., Wolfork v. Yale Medical
Group, 335 Conn. 448, 466 n.11, 239 A.3d 272 (2020) (recognizing that, ‘‘in
certain circumstances the question of jurisdiction [may be so] intertwined
with the merits of the case [such] that the issue of whether the court has
jurisdiction over the plaintiffs’ claims and whether the plaintiffs ultimately
can prevail on those claims appear to turn on the same question’’ (internal
quotation marks omitted)); Angersola v. Radiologic Associates of Middle-
town, P.C., 330 Conn. 251, 277–78, 193 A.3d 520 (2018) (same).